El Juez Asociado Señor Setyder
emitió la opinión del tribunal.
Este es un recurso gubernativo contra una nota del regis-trador de la propiedad negándose a inscribir una escritura en la cual el vendedor intenta “vender, ceder y traspasar” *95al comprador “toda acción, título, derecho e interés que tiene o pueda corresponderle” sobre cierta finca. El registrador denegó la inscripción por los siguientes fundamentos:
“Se deniega la INSCRIPCIÓN de la anterior escritura, porque en ella no se ha dado cumplimiento al artículo 21 de la Ley Hipotecaria que dispone: que los documentos de actos y contratos que deban ins-cribirse, expresarán por lo menos todas las circunstancias que bajo pena de nulidad debe contener la inscripción y sean relativas a las personas de los otorgantes, a las fincas y a dos derechos inscritos, y el artículo 9 de la misma ley ordena, que toda inscripción que se baga en el Registro expresará entre otras las circunstancias siguientes: ‘2a. — La naturaleza, extensión, condiciones y cargas de cualquier es-pecie del derecho que se inscriba y su valor, si constase del título. ‘3a. — La naturaleza, extensión, condiciones y cargas del derecho sobre el cual se constituya el que sea objeto de la inscripción.’ Y estas cir-cunstancias, que el registrador no puede tomar más que del título mismo, han sido completamente omitidas en el documento presentado y su omisión-haría nula la inscripción que del mismo se hiciese según dispone el artículo 30 de la citada ley. Si calificado un documento la inscripción que pudiera éste producir fuera nula, el Registrador no debe inscribirlo. (41 D.P.R. 576)- El vendedor Juan Matos Rodríguez no determina qué derechos tiene sobre la finca que describe, y vende, cede y traspasa esos derechos indeterminados al comprador Jaime Matos Pérez, y en el supuesto de que fueren con-dominios, el precepto del artículo 9, circunstacia 2a. de dicha Ley Hipotecaria, en cuanto exige que se determine la extensión del dere-cho inscrito, demanda imperiosamente que para poder inscribir un condominio es necesario precisarlo, expresando en el título con toda claridad su porción alícuota. El Registrador de la Propiedad obli-gado a reflejar en los libros del Registro únioamente lo que los docu-mentos contienen, no está autorizado a determinar cuáles son los derechos .y acciones que sin determinarlos dice tener el vendedor, pues en lo tocante a la extensión de los derechos inscritos no con-siente la ley indeterminaciones o vaguedades, cuyas deplorables consecuencias está llamado a prevenir y evitar el mismo Registrador. (15 D.P.R. 489 y 492)-”
El recurrente insiste en que el registrador está obligado (a) a examinar las inscripciones anteriores de la propiedad en cuestión, (fe) a determinar, después de hacer tal examen. *96el derecho, título, e interés del vendedor en este caso, y (:c) a inscribir a nombre del comprador el derecho, título e inte-rés que resulte de su examen como pertenecientes anterior-mente al vendedor.
 La contención del recurrente carece de fundamento. En una situación algo parecida, resolvimos recientemente en Pablo Ruiz v. Registrador, ante, pág. 1, resuelto en noviembre 4 de 1942, que “Al calificar una escritura en cuya virtud se solicita una inscripción y la capacidad de los otorgantes, el registrador debe tomar en consideración lo que resulte dela misma escritura; y no está obligado a examinar las inscripciones anteriores del registro, ni a estudiar otras escrituras no complementarias de la que se trata de inscribir.. Artículo 18 Ley Hipotecaria y 77 del Reglamento; Sucesión de Santos Collazo v. Registrador, 41 D.P.R. 576, 578; 2 Morell 241.” En la página 3 del mismo caso dijimos que “de acuerdo con el artículo 9 de la misma ley, toda inscripción que se haga en el Registro deberá expresar entre otras cosas : .... la naturaleza, extensión, condiciones y cargas del derecho sobre el cual se constituya el qiíe sea objeto de la inscripción. Cuando la inscripción carece de las expresadas, circunstancias, es nula ■ de acuerdo con lo dispuesto por el artículo 30 de la Ley Hipotecaria.”
Véanse también, 2 Morell, Legislación Hipotecaria, 127; Alvarez et al. v. Registrador de la Propiedad, 3 D.P.R. 264, 268.
El hecho de que la propiedad en este caso sea, de acuerdo con el recurrente, un condominio, presenta una razón adicional para confirmar la nota del registrador en este caso. Al dictaminar sobre el problema de la inscripción de intereses de condueños en un condominio, esta Corte en Puiget al. v. Registrador de la Propiedad, 15 D.P.R. 489, 492, sentó la siguiente'regla:
“En la resolución de la dirección de los registros de 6 de junio-de 1894 se sienta la doctrina de que el precepto del artículo 9», cir-*97constancia 2a., de la Ley Hipotecaria, en cuanto exige se determine la extensión del derecho inscrito, demanda imperiosamente, con rela-ción al condominio, que en su inscripción aparezca la porción alícuota de cada condominio (sic) [condomino], con claridad tal, que el tercero pueda conocerla indubitablemente.
“. . . no consiente la ley indeterminaciones o vaguedades, cuyas deplorables consecuencias está llamado a prevenir y evitar el mismo registrador de la propiedad.”

La nota del registrador será confirmada.